Case 1:20-cv-22337-JAL Document 1 Entered on FLSD Docket 06/05/2020 Page 1 of 7



                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA
                                     MIAMI DIVISION


 EMMANUEL JOSEPH
                                                      CASE NO.:

                     Plaintiff,
 vs.


 ATLANTIC & PACIFIC
 ASSOCIATION MANAGEMENT, INC.

                     Defendant.

 _________________________________/


                                                  COMPLAINT

         Plaintiff Emmanuel Joseph (“Mr. Joseph”) sues Defendant Atlantic & Pacific Association

 Management, Inc. (“A&P”) and alleges:

                                JURISDICTIONAL AND VENUE ALLEGATIONS

         1.       Plaintiff Mr. Joseph is an individual who resides in Miami-Dade County, Florida,

 is sui juris, and above the age of 18.

         2.       Defendant A&P is a Florida corporation with its main office in Boca Raton, FL

 and its mailing address in Bay Harbor Islands, FL. Defendant A&P does business in Miami-

 Dade County, Florida, within this District. A&P employs thousands of employees. A&P’s acts

 and omissions underlying Mr. Joseph’ claims herein occurred in Miami-Dade County, Florida,

 within this district.

         3.       This action arises out of Title VII of the Civil Rights Act, 42 U.S.C. §2000(e) et

 seq., such that this court has federal question jurisdiction over this action under 28 U.S.C. §1331.




           LAPIN & LEICHTLING, LLP, 255 ALHAMBRA CIRCLE, SUITE 600, CORAL GABLES, FLORIDA 33134 (305) 569-4100
Case 1:20-cv-22337-JAL Document 1 Entered on FLSD Docket 06/05/2020 Page 2 of 7



                         FACTUAL ALLEGATIONS COMMON TO ALL COUNTS

        4.      Mr. Joseph is African-American and black.

        5.      For more than 8 years, until his termination in or around July 2018, Mr. Joseph

 was employed by A&P to work at the Waverly at South Beach, a condominium (the “Waverly”),

 whose address is 1330 West Avenue, Miami Beach, FL 33139. Mr. Joseph worked at the front

 desk at the Waverly.

        6.      Mr. Joseph was highly successful in his job, and enjoyed working for A&P at the

 Waverly, until March or April of 2018, when A&P hired a new property manager for the

 Waverly named Gina Slatcoff Chevannes (“Ms. Chevannes”).                           Ms. Chevannes had direct

 managerial and supervisory authority over Mr. Joseph and others, and had the power and

 authority to fire A&P employees who worked at The Waverly, including Mr. Joseph.

        7.      Ms. Chevannes repeatedly and consistently harassed, mistreated and abused

 A&P’s African-American and dark-skinned employees at the Waverly, including Mr. Joseph.

 Ms. Chevannes’ abuse and mistreatment, described below, was not similarly directed toward

 A&P’s light-skinned and/or white employees. Ms. Chevannes’ abusive behavior, specifically

 directed toward African-American and dark-skinned employees, including Mr. Joseph, was

 unwelcome, was based on their race and/or skin color, and included repeatedly speaking in a

 harsh, disrespectful and dismissive tone, assigning unnecessary, time-consuming and repetitive

 tasks, snapping her fingers at them and banging her hands on their desks, ridicule, criticizing

 appearance and/or attire, treating Mr. Joseph as though he could do nothing right, and using the

 “N” word. In addition, during her brief tenure at the Waverly, Ms. Chevannes specifically

 targeted for termination and either terminated, or caused to resign, numerous African-American

 and/or dark-skinned employees; Ms. Chevannes did not similarly target for termination white



                                                         2
         LAPIN & LEICHTLING, LLP, 255 ALHAMBRA CIRCLE, SUITE 600, CORAL GABLES, FLORIDA 33134 (305) 569-4100
Case 1:20-cv-22337-JAL Document 1 Entered on FLSD Docket 06/05/2020 Page 3 of 7



 and light-skinned employees. Ms. Chevannes’ abuse, directed specifically toward the African-

 American and dark-skinned employees, created an atmosphere of terror and dread, and a hostile

 working environment, that was so pervasive so as to materially alter the terms of Mr. Joseph’s

 employment with A&P.

        8.       Mr. Joseph reported Ms. Chevannes’ abusive misconduct to his supervisor,

 Samuel Higgs, who in turn reported Ms. Chevannes’ abusive misconduct to A&P repeatedly,

 both orally and in writing. Mr. Higgs reported Ms. Chevannes’ abusive misconduct both to

 A&P’s Human Resources Department and to A&P’s management.

        9.       A&P failed to take reasonable steps to investigate, prevent, correct, or address

 Ms. Chevannes’ abusive and discriminatory misconduct during the time in which Mr. Joseph

 was employed by A&P. To the contrary, A&P’s response to reports of Ms. Chevannes’ abuse

 included stating that A&P stood by its managers.

        10.      In or around July 2018, Ms. Chevannes terminated Mr. Joseph from his position

 at the Waverly with A&P, for the stated reason that he was sleeping at his desk while on the job.

 Mr. Joseph was not sleeping at his desk while on the job, nor had he ever been previously

 accused of sleeping while on the job during his more than 8 year tenure with A&P. Ms.

 Chevannes wrongfully terminated Mr. Joseph based upon her animus toward African-Americans

 and dark-skinned employees.

        11.      Mr. Joseph has retained undersigned counsel and is obligated to pay undersigned

 counsel a reasonable fee for their services.

        12.      As a direct and proximate result of Ms. Chevannes’ abuse and misconduct, and

 A&P’s failure to investigate, prevent, correct and address Ms. Chevannes’ abuse and

 misconduct, Mr. Joseph suffered: emotional distress, anxiety, a loss of back pay, loss of front



                                                          3
          LAPIN & LEICHTLING, LLP, 255 ALHAMBRA CIRCLE, SUITE 600, CORAL GABLES, FLORIDA 33134 (305) 569-4100
Case 1:20-cv-22337-JAL Document 1 Entered on FLSD Docket 06/05/2020 Page 4 of 7



 pay, and other damages. Mr. Joseph also seeks an award of punitive damages against A&P for

 Ms. Chevannes’ intentional misconduct as alleged herein, and A&P’s knowing failure to

 investigate, prevent, correct and address it.

        13.      All conditions precedent have been performed or have occurred.

        14.      On April 29, 2019, Mr. Joseph, through undersigned counsel, delivered via FedEx and

 facsimile a charge letter setting forth the facts that form the basis for the claims herein to the Equal

 Employment Opportunity Commission (“EEOC”). A genuine copy of Mr. Joseph’s charge letter and

 proof of delivery is attached as “Ex. A” and incorporated herein; the charge letter was later placed on

 Form 5 and delivered to the EEOC on July 10, 2020, a copy of which is attached as “Ex. B”. The

 EEOC issued a right to sue letter for Mr. Joseph’s claims against A&P on May 15, 2020, a genuine

 copy of which is attached as “Ex. C”.

                   COUNT I – HOSTILE WORK ENVIRONMENT UNDER TITLE VII

        15.      Mr. Joseph incorporates the allegations in paragraphs 1 through 14 as if fully set

 forth herein.

        16.      This is an action for hostile work environment under Title VII of the Civil Rights

 Act of 1964.

        17.      Mr. Joseph is African-American and black.

        18.      Mr. Joseph was subjected, while working for A&P, to unwelcome harassment and

 abuse by his direct supervisor Ms. Chevannes, as alleged in detail above. The unwelcome

 harassment and abuse was based on Mr. Joseph’s race and skin color. Ms. Chevannes also

 targeted and subjected numerous other African-American and dark-skinned A&P employees to

 harassment and abuse based upon their race and skin color, which harassment and abuse created

 an atmosphere of anxiety, dread and terror that directly, deeply and adversely affected Mr.



                                                          4
          LAPIN & LEICHTLING, LLP, 255 ALHAMBRA CIRCLE, SUITE 600, CORAL GABLES, FLORIDA 33134 (305) 569-4100
Case 1:20-cv-22337-JAL Document 1 Entered on FLSD Docket 06/05/2020 Page 5 of 7



 Joseph. A&P employees at the Waverly who were not African-American and/or dark-skinned

 were treated substantially better by Ms. Chevannes, and were generally not subjected to her

 harassment and abuse.

        19.      The harassment and abuse was sufficiently severe and pervasive so as to

 materially alter the terms of Mr. Joseph’s employment with A&P and create an abusive and

 hostile working environment.

        20.      A&P failed to reasonably investigate, prevent, address and correct the harassment

 and abuse, even after having been informed of the harassment and abuse, knowingly electing to

 stand by Ms. Chevannes to the detriment of A&P’s dark-skinned and African-American

 employees, including Mr. Joseph.

        21.      As a direct and proximate result of Ms. Chevannes’ harassment and abuse, and

 A&P’s knowing and intentional failure to reasonably investigate, prevent, address and correct the

 harassment and abuse, Mr. Joseph suffered damages, including but not limited to lost back pay,

 lost front pay, emotional distress, and loss of ability to obtain another job that pays as much as he

 was earning at A&P. Mr. Joseph also seeks and is entitled to recover punitive damages against

 A&P.

        22.      Mr. Joseph has retained undersigned counsel and is obligated to pay undersigned

 counsel a reasonable fee for their services. Mr. Joseph is entitled to recover from A&P his

 reasonable attorney’s fees and costs under Title VIII.

        WHEREFORE, Plaintiff Emmanuel Joseph, demands judgment for compensatory

 damages, punitive damages, and reasonable attorneys’ fees and costs against Defendant Atlantic

 & Pacific Association Management, Inc., and other relief the Court deems appropriate.




                                                          5
          LAPIN & LEICHTLING, LLP, 255 ALHAMBRA CIRCLE, SUITE 600, CORAL GABLES, FLORIDA 33134 (305) 569-4100
Case 1:20-cv-22337-JAL Document 1 Entered on FLSD Docket 06/05/2020 Page 6 of 7



                        COUNT II – WRONGFUL TERMINATION UNDER TITLE VII

        23.        Mr. Joseph incorporates the allegations in paragraphs 1 through 14 as if fully set

 forth herein.

        25.        This is an action for wrongful termination under Title VII of the Civil Rights Act

 of 1964.

        26.        Mr. Joseph is African-American and black.

        27.        Mr. Joseph was subjected, while working for A&P, to unwelcome harassment and

 abuse by his direct supervisor Ms. Chevannes, as alleged in detail above. The unwelcome

 harassment and abuse was based on Mr. Joseph’s race and skin color. Ms. Chevannes also

 targeted and subjected numerous other African-American and dark-skinned A&P employees to

 harassment and abuse based upon their race and skin color, which harassment and abuse created

 an atmosphere of anxiety, dread and terror that directly and adversely affected Mr. Joseph. Ms.

 Chevannes also targeted for termination, and either terminated or forced to resign, numerous

 African-American and dark-skinned employees at the Waverly. A&P employees at the Waverly

 who were not African-American and/or dark-skinned were not targeted for termination and were

 treated substantially better by Ms. Chevannes, and were generally not subjected to her

 harassment and abuse.

        28.        Mr. Joseph was wrongfully terminated by A&P in July 2018 after being targeted

 for termination by Ms. Chevannes based upon her animus toward African-American and dark-

 skinned employees, although the stated and inaccurate reason for Mr. Joseph’s termination is that

 he was purportedly sleeping on the job.

        29.        A&P failed to reasonably investigate, prevent, address and correct Ms.

 Chevannes’ harassment and abuse and Mr. Joseph’s wrongful termination, even after having



                                                            6
            LAPIN & LEICHTLING, LLP, 255 ALHAMBRA CIRCLE, SUITE 600, CORAL GABLES, FLORIDA 33134 (305) 569-4100
Case 1:20-cv-22337-JAL Document 1 Entered on FLSD Docket 06/05/2020 Page 7 of 7



 been informed of Ms. Chevannes’ harassment and abuse, knowingly electing to stand by Ms.

 Chevannes to the detriment of A&P’s dark-skinned and African-American employees, including

 Mr. Joseph.

        30.      As a direct and proximate result of his wrongful termination, Mr. Joseph suffered

 damages, including but not limited to lost back pay, lost front pay, emotional distress, and loss of

 ability to obtain another job that pays as much as he was earning at A&P. Mr. Joseph also seeks

 and is entitled to recover punitive damages against A&P.

        WHEREFORE, Plaintiff Emmanuel Joseph, demands judgment for compensatory

 damages, punitive damages, and reasonable attorneys’ fees and costs against Defendant Atlantic

 & Pacific Association Management, Inc., and other relief the Court deems appropriate.

                                          DEMAND FOR JURY TRIAL

        Plaintiff Emmanuel Joseph demands a trial by jury of all issues so triable.

 Dated: June 5, 2020

                                             Respectfully submitted,

                                             LAPIN & LEICHTLING, LLP
                                             Attorneys for Plaintiff
                                             255 Alhambra Circle, Suite 600
                                             Coral Gables, Florida 33134
                                             Telephone No.: (305) 569-4100
                                             Facsimile No.: (305) 569-0000


                                             By:      /s/ Jonathan Rosenn
                                                      JONATHAN R. ROSENN
                                                      Florida Bar No.: 101346




                                                          7
          LAPIN & LEICHTLING, LLP, 255 ALHAMBRA CIRCLE, SUITE 600, CORAL GABLES, FLORIDA 33134 (305) 569-4100
